Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); InreGoodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225USPQ645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In reVogel, 422F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double
patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 15-22 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11,140,410 although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same scope of the invention, but using different variations of the claim language.
Instant Application- 17/466,155
Conflicting U.S. Patent No.  11,140,410
15. (New) A method for reconstructing a video signal based on an affine motion prediction by an apparatus, the method comprising: checking information on the affine motion prediction of a current block; obtaining a merge candidate index based on the information on the affine motion prediction, wherein the merge candidate index indicates a merge candidate within a merge candidate list; determining a motion vector for each subblock of a plurality of subblocks included in the current block based on the merge candidate index; generating a prediction sample for the current block based on the motion vector for each subblock of the plurality of subblocks; and reconstructing the current block based on the prediction sample, wherein the step of checking the information on the affine motion prediction of the current block further comprises determining whether a width and a height of the current block satisfy a condition corresponding to the information on the affine motion prediction; and obtaining the information on the affine motion prediction of the current block based on that the condition is satisfied, wherein how to perform the affine motion prediction is determined based on the information on the affine motion prediction, and wherein if the information on the affine motion prediction includes an affine merge mode, the condition is based on checking whether a width and a height of the current block is greater than or equal to 8.
1. A method for processing a video signal based on an affine motion prediction by an apparatus, the method comprising: checking information on the affine motion prediction of a current block; obtaining motion vectors for a plurality of control points of the current block based on the information on the affine motion prediction; determining a motion vector for each subblock of a plurality of subblocks included in the current block based on the motion vectors for the plurality of control points; and generating a prediction sample for the current block based on the motion vector for each subblock of the plurality of subblocks, wherein the step of checking the information on the affine motion prediction of the current block further comprises determining whether a width and a height of the current block satisfy a condition corresponding to the information on the affine motion prediction; and obtaining the information on the affine motion prediction of the current block based on that the condition is satisfied, wherein how to perform the affine motion prediction is determined based on the information on the affine motion prediction, and wherein if the information on the affine motion prediction includes an affine merge mode, the condition is based on checking whether a width and a height of the current block is greater than or equal to 8.
16. (New) The method of claim 15, wherein if the information on the affine motion prediction includes an affine inter mode, the condition is based on checking whether a width and a height of the current block is greater than or equal to a first reference value.
2. The method of claim 1, wherein if the information on the affine motion prediction includes an affine inter mode, the condition is based on checking whether a width and a height of the current block is greater than or equal to a first reference value.
17. (New) The method of claim 16, wherein the first reference value is 16.
3. The method of claim 2, wherein the first reference value is 16.
18. (New) The method of claim 15, wherein the condition is satisfied based on (i) the current block has been encoded by a bi- prediction, and a width and a height of the current block is greater than or equal to a second reference value, or (ii) the current block has been encoded by a uni-prediction, and a width and a height of the current block is greater than or equal to a third reference value, wherein the second reference value is greater than or equal to the width or the height of the subblock, the second reference value is greater than or equal to the third reference value, and the third reference value is greater than or equal to the width or the height of a subblock.
4. The method of claim 1, wherein the condition is satisfied based on (i) the current block has been encoded by a bi-prediction, and a width and a height of the current block is greater than or equal to a third reference value, or (ii) the current block has been encoded by a uni-prediction, and a width and a height of the current block is greater than or equal to a fourth reference value, wherein the third reference value is greater than or equal to the width or the height of the subblock, the third reference value is greater than or equal to the fourth reference value, and the fourth reference value is greater than or equal to the width or the height of a subblock.
19. (New) The method of claim 15, wherein the condition is satisfied based on (i) the current block has been encoded by a bi- prediction, a product of a width and a height of the current block is greater than or equal to a fourth reference value, and the width and the height of the current block is greater than or equal to a fifth reference value, or (ii) the current block has been encoded by a uni-prediction, a product of the width and the height of the current block is greater than or equal to a sixth reference value, and the width and the height of the current block is greater than or equal to a seventh reference value, wherein the fourth reference value is greater than or equal to the sixth reference value, and the sixth reference value is greater than or equal to a width or a height of a subblock.
5. The method of claim 1, wherein the condition is satisfied based on (i) the current block has been encoded by a bi-prediction, a product of a width and a height of the current block is greater than or equal to a fifth reference value, and the width and the height of the current block is greater than or equal to a sixth reference value, or (ii) the current block has been encoded by a uni-prediction, a product of the width and the height of the current block is greater than or equal to a seventh reference value, and the width and the height of the current block is greater than or equal to a eighth reference value, wherein the fifth reference value is greater than or equal to the seventh reference value, and the seventh reference value is greater than or equal to a width or a height of a subblock.
20. (New) A method for encoding a video signal by an apparatus, the method comprising: generating a merge candidate list of a current block; selecting a merge candidate within the merge candidate list; determining a motion vector for each subblock of a plurality of subblocks included in the current block based on motion information of the merge candidate; generating information on an affine motion prediction of the current block; generating a prediction sample for the current block based on the motion vector for each subblock of the plurality of subblocks; and generating a merge candidate index indicating the selected merge candidate, wherein the step of generating information on the affine motion prediction of the current block further comprises checking whether a width and a height of the current block is greater than or equal to 8; and generating the information on the affine motion prediction of the current block based on the width and the height of the current block is greater than or equal to 8, wherein the information on the affine motion prediction includes an affine merge mode, wherein how to perform the affine motion prediction is determined based on the information on the affine motion prediction.
7. A method for encoding a video signal by an apparatus, the method comprising: obtaining motion vectors for a plurality of control points of a current block; determining a motion vector for each subblock of a plurality of subblocks included in the current block based on the motion vectors for the plurality of control points; generating information on an affine motion prediction of the current block; and generating a prediction sample for the current block based on the motion vector for each subblock of the plurality of subblocks, wherein the step of generating information on the affine motion prediction of the current block further comprises checking whether a width and a height of the current block is greater than or equal to 8; and generating the information on the affine motion prediction of the current block based on the width and the height of the current block is greater than or equal to 8, wherein the information on the affine motion prediction includes an affine merge mode, wherein, how to perform the affine motion prediction is determined based on the information on the affine motion prediction.
21. (New) The method of claim 20, wherein the step of generating information on the affine motion prediction of the current block further comprises checking whether a width and a height of the current block is greater than or equal to 16; and generating the information on the affine motion prediction of the current block based on the width and the height of the current block is greater than or equal to 16, wherein the information on the affine motion prediction includes an affine inter mode.
8. The method of claim 7, wherein the step of generating information on the affine motion prediction of the current block further comprises checking whether a width and a height of the current block is greater than or equal to 16; and generating the information on the affine motion prediction of the current block based on the width and the height of the current block is greater than or equal to 16, wherein the information on the affine motion prediction includes an affine inter mode.
22. (New) A non-transitory computer-readable medium storing video information generated by performing the steps of: generating a merge candidate list of a current block; selecting a merge candidate within the merge candidate list; determining a motion vector for each subblock of a plurality of subblocks included in the current block based on motion information of the merge candidate; generating information on an affine motion prediction of the current block; generating a prediction sample for the current block based on the motion vector for each subblock of the plurality of subblocks; and generating a merge candidate index indicating the selected merge candidate, wherein the step of generating information on the affine motion prediction of the current block further comprises checking whether a width and a height of the current block is greater than or equal to 8; and generating the information on the affine motion prediction of the current block based on the width and the height of the current block is greater than or equal to 8, wherein the information on the affine motion prediction includes an affine merge mode, wherein how to perform the affine motion prediction is determined based on the information on the affine motion prediction.
6. A non-transitory computer readable medium storing a bitstream causing an image decoding apparatus to perform an image decoding method, the image decoding method comprising checking information on an affine motion prediction of a current block; obtaining motion vectors for a plurality of control points of the current block based on the information on the affine motion prediction; determining a motion vector for each subblock of a plurality of subblocks included in the current block based on the motion vectors for the plurality of control points; and generating a prediction sample for the current block based on the motion vector for each subblock of the plurality of subblocks, wherein the step of checking the information on the affine motion prediction of the current block further comprises determining whether a width and a height of the current block satisfy a condition corresponding to the information on the affine motion prediction; and obtaining the information on the affine motion prediction of the current block based on that the condition is satisfied, wherein, how to perform the affine motion prediction is determined based on the information on the affine motion prediction, and wherein if the information on the affine motion prediction includes an affine merge mode, the condition is based on checking whether a width and a height of the current block is greater than or equal to 8.


It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to combine the teachings of current Application 17/466,155 although the conflicting claims are not identical, they are not patentably distinct from each other, because they are obvious variations of each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/   Primary Examiner, Art Unit 2487